DETAILED ACTION
1.          Claims 37-55 have been examined and are pending.

Examiner’s Note
2.          In a telephonic voicemail message received in the Office on April 29, 2022, Applicant requested correction to the Notice of Allowance mailed on April 29, 2022 to properly reflect the amended claim set (see below Examiner’s Amendment) as including claim 55. The attached corrected Notice of Allowance includes the PTO-37 that is updated to include claim 55. Examiner thanks Applicant for pointing out the proper claim set as reflected with the Examiner’s Amendment.

EXAMINER'S AMENDMENT
3.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Dreher on April 18, 2022.

The application has been amended as follows: 

 Claim 37:
--A user equipment comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the user equipment at least to:
perform a procedure to re-initiate user data transmission at transition from an idle state to an active state, said user data transmission using a tunnel over an interface between a serving radio access network entity and a serving user plane core network entity, and
provide, within said procedure, identification information to said serving radio access network entity over a radio interface, 
wherein is configured to select, based on said identification information, a stored and to forward, based on said selection, uplink data from said user equipment to said serving user plane core network entity.--

Claim 41:
--A method of a user equipment, the method comprising:
performing a procedure to re-initiate user data transmission at transition from an idle state to an active state, said user data transmission using a tunnel over an interface between a serving radio access network entity and a serving user plane core network entity, and
providing, within said procedure, identification information to said serving radio access network entity over a radio interface, 
          wherein, based on said identification information, s a stored and forwards, based on said selection, uplink data from said user equipment to said serving user plane core network entity.--

Claim 45:
--A radio access network entity comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the radio access network entity at least to:
perform a procedure to re-initiate user data transmission at transition from an idle state to an active state, said user data transmission using a tunnel over an interface between the radio access network entity and a serving user plane core network entity, 
receive, within said procedure, identification information from a user equipment over a radio interface,
, based on the identification information, an uplink tunnel endpoint identifier from said at least one memory, and
           forward, based on the selection, uplink data from said user equipment 

Please add the following claim:
Claim 55:
--A radio access network entity method comprising:
performing a procedure to re-initiate user data transmission at transition from an idle state to an active state, said user data transmission using a tunnel over an interface between a radio access network entity and a serving user plane core network entity; 
receiving, within said procedure, identification information from a user equipment over a radio interface;
selecting, based on the identification information, an uplink tunnel endpoint identifier stored in said serving radio access network entity; and,
forwarding, based on the selection, uplink data from said user equipment to said serving user plane core network entity.--

End Examiner’s Amendment.

Allowable Subject Matter
4.          Claims 37-55 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of providing identification information to a serving radio access network entity wherein, based on said identification information, said serving radio access network entity selects a stored uplink tunnel endpoint identifier and forwards, based on said selection, uplink data from a user equipment to a serving user plane core network entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 29, 2022